Title: From Jonathan Trumbull, Jr. to Zebulon Butler, 1 April 1783
From: Trumbull, Jonathan, Jr.
To: Butler, Zebulon


                        
                            Sir
                            Head Quarters 1st April 1783
                        
                        His Excellency directs me to reply to your Letter of the 16th of March—And to inform you that he consents to
                            your request, to be absent from Camp until the first Day of May next—I am &c.
                        
                            J. T——ll
                        
                    